PORTLAND GENERAL ELECTRIC COMPANY



MANAGEMENT DEFERRED COMPENSATION PLAN



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003



 

TABLE OF CONTENTS



Page



ARTICLE I PURPOSE *

1.2 Purpose

*

1.3 Effective Date

*



1.4 Plan Sponsor

*



ARTICLE II DEFINITIONS

*



2.1 Account

*



2.2 Administrative Committee

*



2.3 Base Salary

*



2.4 Beneficiary

*



2.5 Board

*



2.6 Bonuses

*



2.7 Change in Control

*



2.8 Company

*



2.9 Compensation

*



2.10 Compensation Committee

*



2.11 Deferral Election

*



2.12 Determination Date

*



2.13 Direct Subsidiary

*



2.14 Eligible Employee

*



2.15 Financial Emergency

*



2.16 Incentive Compensation

*



2.17 Indirect Subsidiary

*



2.18 Interest

*



2.19 Paid Time Off

*



2.20 Paid Time Off Cancellation

*



2.21 Participant

*



2.22 Participating Employer

*



2.23 Pension Plan

*



2.24 Plan

*



2.25 Policies

*



2.26 President

*



ARTICLE III ELIGIBILITY AND DEFERRALS

*



3.1 Eligibility

*



3.2 Deferral Elections

*



3.3 Limits on Elective Deferrals

*



3.4 Matching Contributions

*



3.5 Welfare Benefits

*



ARTICLE IV DEFERRED COMPENSATION ACCOUNT

*



4.1 Crediting to Account

*



4.2 Determination of Accounts

*



4.3 Vesting of Accounts

*



4.4 Statement of Accounts

*



ARTICLE V PLAN BENEFITS

*



5.1 Benefits

*



5.2 Withdrawals for Financial Emergency

*



5.3 Form of Benefit Payment

*



5.4 Accelerated Distribution

*



5.5 Withholding; Payroll Taxes

*



5.6 Commencement of Payments

*



5.7 Full Payment of Benefits

*



5.8 Payment to Guardian

*



ARTICLE VI RESTORATION OF PENSION PLAN BENEFITS

*



6.1 Pension Plan

*



6.2 Restoration of Pension Plan Benefits

*



6.3 Restoration of Pension Plan Benefits in Event of Change in Control

*



ARTICLE VII BENEFICIARY DESIGNATION

*



7.1 Beneficiary Designation

*



7.2 Amendments

*



7.3 No Beneficiary Designation

*



7.4 Effect of Payment

*



ARTICLE VIII ADMINISTRATION

*



8.1 Administrative Committee; Duties

*



8.2 Agents

*



8.3 Binding Effect of Decisions

*



8.4 Indemnity of Administrative Committee; Compensation Committee

*



8.5 Availability of Plan Documents

*



8.6 Cost of Plan Administration

*



ARTICLE IX CLAIMS PROCEDURE

*



9.1 Claim

*



9.2 Denial of Claim

*



9.3 Review of Claim

*



9.4 Final Decision

*



ARTICLE X AMENDMENT AND TERMINATION OF PLAN

*



10.1 Amendment

*



10.2 Termination

*



10.3 Payment at Termination

*



ARTICLE XI MISCELLANEOUS

*



11.1 Unfunded Plan

*



11.2 Liability

*



11.3 Trust Fund

*



11.4 Nonassignability

*



11.5 Not a Contract of Employment

*



11.6 Protective Provisions

*



11.7 Governing Law

*



11.8 Terms

*



11.9 Validity

*



11.10 Notice

*



11.11 Successors

*







Index of Terms

TERM

PROVISION

PAGE

     

Account

2.1

 

Administrative Committee

2.2

       

Base Salary

2.3

 

Beneficiary

2.4

 

Board

2.5

 

Bonuses

2.6

       

Change in Control

2.7

 

Company

2.8

 

Compensation

2.9

 

Compensation Committee

2.10

       

Deferral Election

2.11

 

Determination Date

2.12

 

Direct Subsidiary

2.13

       

Eligible Employee

2.14

 

ERISA

3.5

 

Exchange Act

         

Financial Emergency

         

Incentive Compensation

   

Indirect Subsidiary

   

Interest

         

Paid Time Off

   

Paid Time Off Cancellation

   

Participant

   

Participating Employer

   

Pension Plan

   

PGC

   

PGE

   

Plan

   

Policies

   

President

         



PORTLAND GENERAL ELECTRIC COMPANY



MANAGEMENT DEFERRED COMPENSATION PLAN



 



PURPOSE





Purpose





The purpose of this Management Deferred Compensation Plan is to provide elective
deferred compensation in excess of the limits on elective deferrals under
qualified cash or deferred arrangements. It is intended that the Plan will aid
in attracting and retaining personnel of exceptional ability.





Effective Date





Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Management
Deferred Compensation Plan ("PGH Plan"). The Company's liabilities under the PGH
Plan consisted solely of liabilities attributable to benefits accrued during the
time that participants in the PGH Plan were employed by and reported on the
payroll of the Company or World Trade Center Northwest Corporation ("PGE
Liabilities"). The Plan is hereby established by the Company effective March 12,
2003, as a successor plan with respect to all of the PGE Liabilities; on March
12, 2003, all of the PGE Liabilities as of the close of business on March 11,
2003, were transferred to the Plan, so that the Company had no remaining
liability for the payment of any benefits under the PGH Plan, and all of the PGE
Liabilities became the obligation of the Company under the Plan. Further,
neither the Plan nor the Company assumes or has any liability for the payment of
any benefits owed by any other participating employers in the PGH Plan, whether
by reason of the Plan's establishment, its sponsorship by the Company, the
transfer of the PGE Liabilities to the Plan, or otherwise.



Any elections made by Participants under the PGH Plan prior to March 12, 2003
shall continue to be in effect under the Plan.





Plan Sponsor





The Plan is adopted for the benefit of selected employees of the Company and
selected employees of any corporations or other entities affiliated with or
subsidiary to it, if such corporations or entities are selected by the Board.
The Company assumes no liability for the payment of any Plan benefit owed by any
other Participating Employer, as defined herein, by reason of accepting Plan
sponsorship.





DEFINITIONS





Account





"Account" means the account maintained by a Participating Employer in accordance
with ARTICLE IV with respect to any deferral of Compensation pursuant to this
Plan.





Administrative Committee





"Administrative Committee" means the persons designated by the Board to
administer the Plan.





Base Salary





"Base Salary" means the Eligible Employee's actual base pay in the pay period
and, except as provided herein, excluding any bonuses and/or overtime pay.



Beneficiary



"Beneficiary" means the person, persons or entity entitled under Article VII to
receive any Plan benefits payable after a Participant's death.





Board





"Board" means the Board of Directors of Portland General Electric Company.





Bonuses





"Bonuses" means Corporate Incentive Plan Awards, Notable Achievement Awards, and
any other form of cash Incentive Compensation explicitly designated as
deferrable pursuant to this Plan by the Deferral Election form approved by the
Administrative Committee.





Change in Control





"Change in Control" means an occurrence in which:



Any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under the employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3) under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities; or



During any period or two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGE's stockholders was approval by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.





Company





"Company" means Portland General Electric Company, an Oregon corporation.





Compensation





"Compensation" means the total of the following, before reduction for elective
deferrals under this Plan or a Participating Employer's tax qualified Retirement
Savings Plan or any other flexible benefit plan:



Base Salary;



Bonuses;



Any interest on the above payments credited by a Participating Employer for the
benefit of an Eligible Employee prior to the date of payment, without respect to
any deferral of Compensation made pursuant to this Plan, by a Participating
Employer.



Compensation, for purposes of this Plan, may include any new form of cash
remuneration paid by a Participating Employer to any Eligible Employee which is
explicitly designated as deferrable pursuant to this Plan by the Deferral
Election form approved by the Administrative Committee. Compensation for
purposes of this Plan, does not include expense reimbursements, imputed income,
or any form of noncash compensation or benefits.





Compensation Committee





"Compensation Committee" means the Compensation Committee of the Board.





Deferral Election





"Deferral Election" means the election completed by Participant in a form
approved by the Administrative Committee which indicates Participant's
irrevocable election to defer Compensation as designated in the Deferral
Election, pursuant to ARTICLE III.





Determination Date





"Determination Date" means the last day of each calendar month.





Direct Subsidiary







"Direct Subsidiary" means any corporation of which a Participating Employer owns
at least eighty percent (80%) of the total combined voting power of all classes
of its stock entitled to vote.







Eligible Employee





"Eligible Employee" means an employee of a Participating Employer who:





Is exempt;







Is not covered by a collective bargaining agreement; and







If employed for the entire calendar year, receives or, based on current levels
of base pay is expected to receive, Compensation from one (1) or more
Participating Employers in the calendar year, in an amount equal to or in excess
of the threshold amount described in 2.14-5 below, or





If employed for a part of the calendar year, receives or, based on an annualized
level of base pay would have received, Compensation from one (1) or more
Participating Employers in the calendar year, in an amount equal to or in excess
of the threshold amount described in 2.14-5 below. Notwithstanding the above,
eligibility is at the discretion of the Administrative Committee.





The threshold amount in calendar year 2003 and any subsequent year shall be one
hundred and twenty-five thousand dollars ($125,000). Such amount may be adjusted
by the Administrative Committee each subsequent calendar year at the same time
and in not less than the percentage ratio as the cost of living adjustment in
the dollar limit on defined benefits under Section 415(d) of the Internal
Revenue Code.







Financial Emergency





"Financial Emergency" means a financial need resulting from a serious unforeseen
personal or family emergency, such as an act of God, an adverse business or
financial transaction, divorce, serious illness or accident, or death in the
family.





Incentive Compensation





"Incentive Compensation" means payments made to a Participant in recognition of
meritorious work performance but shall not include, without limitation, any
payment received as moving expense, mortgage expense or mortgage interest
reimbursement.





Indirect Subsidiary





"Indirect Subsidiary" means any corporation of which a Participating Employer
directly and constructively owns at least eighty percent (80%) of the total
combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Employer, stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholders' share of voting power of all
classes of its stock entitled to vote.



Interest



"Interest" means the interest yield computed at the monthly equivalent of an
annual yield that is three (3) percentage points higher than the annual yield on
Moody's Average Corporate Bond Yield Index for the three (3) calendar months
preceding the immediately prior month as published by Moody's Investors Service,
Inc. (or any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board.





Paid Time Off







"Paid Time Off" means those vacation and holiday days for which the Employer
pays employees for time not worked.







Paid Time Off Cancellation







"Paid Time Off Cancellation" means cash payments made in lieu of Paid Time Off
earned by an Eligible Employee.







Participant







"Participant" means any Eligible Employee who has elected to make deferrals
under this Plan.







Participating Employer







"Participating Employer" means the Company or any affiliated or subsidiary
company designated by the Board as a Participating Employer under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Employer shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Employer. A Participating Employer may revoke its acceptance of
designation as a Participating Employer at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Eligible Employees of the Participating Employer and their
Beneficiaries.







Pension Plan







"Pension Plan" means the Participating Employer's Pension Plan, as may be
amended from time to time, and any successor defined benefit retirement income
plan or plans maintained by the Participating Employer which qualify under
Section 401(a) of the Internal Revenue Code.







Plan





"Plan" means the Portland General Electric Company Management Deferred
Compensation Plan, as may be amended from time to time.





Policies





"Policies" means any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by Participating Employer.



President



"President" means the President of the Company.





ELIGIBILITY AND DEFERRALS





Eligibility





General. An Eligible Employee who has completed one (1) year of continuous
employment with one (1) or more Participating Employers shall be eligible to
participate by making a Deferral Election under Paragraph 3.2 below. The
Administrative Committee shall notify Eligible Employees about the Plan and the
benefits provided under it. The requirement of one (1) year of continuous
employment may be waived by the Administrative Committee.



Cessation of Eligibility. An Eligible Employee who ceases to be an employee of a
Participating Employer or to satisfy condition 2.14-1, 2.14-2 or 2.14-3 of the
definition of Eligible Employee shall cease participating as to new deferrals
immediately.





Deferral Elections







Time of Elections. An Eligible Employee may elect to participate in the Plan
with respect to any Compensation and/or Paid Time Off Cancellation designated in
a Deferral Election in a form approved by the Administrative Committee. The
Deferral Election must be filed with the Administrative Committee no later than
December 15, or such shorter period as is designated in the Deferral Election
form. A Deferral Election for a new form of cash remuneration may be made at
such other time before a Participant becomes entitled to receipt thereof, as may
be approved by the Administrative Committee.







Mid-Year Eligibility. If an individual first becomes eligible to participate
during a calendar year and wishes to defer Compensation and/or Paid Time Off
Cancellation during the remainder of the year, a Deferral Election may be filed
no later than thirty (30) days following notification of eligibility to
participate to the individual by the Administrative Committee. Such Deferral
Election shall be effective only with regard to Compensation and/or Paid Time
Off Cancellation earned after it is filed with the Administrative Committee.





Irrevocability. A Deferral Election for the following calendar year shall become
irrevocable on the December 15 by which it is due under Paragraph 3.2-1 and a
Deferral Election for the current calendar year shall become irrevocable upon
filing with the Administrative Committee under Paragraph 3.2-2.



Transfer to a Participating Employer. If a Participant transfers employment from
one (1) Participating Employer to another Participating Employer, the
Participant's Deferral Election shall remain in effect for the remainder of the
calendar year with respect to Compensation earned by the individual after the
transfer to the new Participating Employer.





Limits on Elective Deferrals







A Participant may elect to defer up to eighty percent (80%) of Base Salary and
up to one hundred percent (100%) of Bonuses or form of cash remuneration as
approved by the Administrative Committee. The level of deferral elected in
either case must be in one percent (1%) increments. A Participant may elect to
defer up to one hundred twenty (120) hours per year of Paid Time Off in
one-tenth (1/10) hour increments, but may not defer any Paid Time Off earned in
prior calendar years, or the first two hundred (200) hours of Paid Time Off
earned in the calendar year to which the Deferral Election relates.







Matching Contributions





The Participating Employer shall provide a matching contribution for each
Participant who is making deferrals of Base Salary under this Plan. The matching
contribution shall be three percent (3%) of the Participant's annual elective
Base Salary deferral under this Plan. For purposes of this provision, Base
Salary shall not include amounts received as a Nuclear Regulatory Commission
licensing bonus.





Welfare Benefits





Compensation deferred under this Plan shall constitute compensation for purposes
of any welfare plans, (as defined by the Employee Retirement Income Security Act
of 1974, as amended (

"ERISA")), sponsored by the Participating Employer.





3.6 Nonduplication of Benefits



The PGE Liabilities shall be payable under this Plan, but no benefits shall be
earned under this Plan which duplicate benefits earned under the PGH Plan.



 



DEFERRED COMPENSATION ACCOUNT





Crediting to Account





The amount of the elective deferrals and matching contributions for a
Participant under this Plan shall be credited to an Account for the Participant
on the books of the Participating Employer at the time the Compensation would
have been paid in cash. Any taxes or other amounts due from the Participant with
respect to the deferred Compensation under federal, state or local law, such as
a Participant's share of FICA, shall be withheld from nondeferred Compensation
payable to the Participant at the time the deferred amounts are credited to the
Account. If at the time of such credit, there is not sufficient nondeferred
compensation to make the required tax withholding, the amount deferred shall be
reduced to allow the Company to comply with the tax withholding required.





Determination of Accounts





The last day of each calendar month shall be a Determination Date. Each
Participant's Account as of each Determination Date shall consist of the balance
of the Account as of the immediately preceding Determination Date, plus the
Participant's elective deferrals, matching contributions, and Interest credited
under this Plan, minus the amount of any distributions made from this Plan since
the immediately preceding Determination Date. Interest credited shall be
calculated as of each Determination Date based upon the average daily balance of
the Account since the preceding Determination Date.





Vesting of Accounts





Account balances in this Plan shall be fully vested at all times.





Statement of Accounts





The Administrative Committee shall submit to each Participant, after the close
of each calendar quarter and at such other times as determined by the
Administrative Committee a statement setting forth the balance of the Account
maintained for the Participant.





PLAN BENEFITS





Benefits





Entitlement to Benefits at Termination. Benefits under this Plan shall be
payable to a Participant on termination of employment with all Participating
Employers, or on such subsequent date elected by a Participant and approved by
the Administrative Committee on the Participant's Deferral Election. The amount
of the benefit shall be the balance of the Participant's Account including
Interest to the date of payment, in the form elected under Paragraph 5.3 below.



Notwithstanding the above, if a Participant transfers employment from a
Participating Employer to an affiliate of the Company, including subsidiaries
and joint venture partners, the status of which shall be determined at the
discretion of the Administrative Committee, the Participating Employer shall
continue to maintain the Participant's Account pursuant to ARTICLE IV. Benefits
shall be payable to such Participant under this section or Section 5.1-2 below
in the case of such employment by an affiliated company, when the Participant is
no longer employed by any affiliated company, as determined at the discretion of
the Administrative Committee.





Entitlement to Benefits at Death. Upon the death of a Participant for whom an
Account is held under this Plan, a death benefit shall be payable to the
Participant's Beneficiary in the same form as the Participant elected for
payments at termination of employment, under Paragraph 5.3 below. The amount of
the benefit shall be the balance of the Participant's Account including Interest
to the date of payment.







Withdrawals for Financial Emergency





A Participant may withdraw part or all of the Participant's Account for a
Financial Emergency as follows:



Determination. The existence of a Financial Emergency and the amount to be
withdrawn shall be determined by the Administrative Committee.



Suspension. A Participant who makes a withdrawal for Financial Emergency from
any company-sponsored deferral plan, whether qualified or nonqualified, shall be
suspended from participation in this Plan for twelve (12) months from the date
of such withdrawal. Compensation and/or Paid Time Off Cancellation payable
during such suspension that would have been deferred under this Plan shall
instead be paid to the Participant. No matching contribution shall be credited
to a Participant's Account under this Plan during any period of suspension.





Form of Benefit Payment





The Plan benefits attributable to the elective deferrals for any calendar year
shall be paid in one (1) of the forms set out below, as elected by the
Participant in the form of payment designation filed with the Deferral Election
for that year. The forms of benefit payment are:





A lump-sum payment;







Monthly installment payments in substantially equal payments of principal and
Interest over a period of up to one hundred eighty (180) months. The amount of
the installment payment shall be redetermined on the first day of the month
coincidental with or next following the anniversary of the date of termination
each year, based upon the then current rate of Interest, the remaining Account
balance, and the remaining number of payment periods; or





For Participants designated by the President to the Administrative Committee,
monthly installment payments over a period of up to one hundred eighty (180)
months, consisting of interest only payments for up to one hundred twenty (120)
months and principal and interest payments of the remaining Account balance over
the remaining period. The amount of the installment payment shall be
redetermined on the first day of the month coincidental with or next following
the anniversary of the date of termination each year, based upon the then
current rate of Interest, the remaining Account balance, and the remaining
number of payment periods.



In the event the account balance is ten thousand dollars ($10,000) or less, that
benefit will be paid out in a lump sum notwithstanding the form of benefit
payment elected by the Participant.



A Participant may elect to file a change of payment designation which shall
supersede all prior form of payment designations with respect to the
Participant's entire Account. The Participant may redesignate a combination of
lump sum and monthly installments if approved by the Administrative Committee.
If, upon termination, the Participant's most recent change of payment
designation has not been in effect for twelve (12) full months prior to such
termination, then the prior election shall be used to determine the form of
payment. The Administrative Committee may, in his sole discretion, direct that
plan benefits be paid pursuant to the change of payment designation,
notwithstanding the twelve (12) month requirement.



Participants designated by the President to the Administrative Committee may
elect to file a change of payment designation which shall supersede all prior
form of payment designations with respect to the Participant's entire Account.
The Participant may redesignate monthly installment payments over a period of up
to one hundred eighty (180) months, consisting of interest only payments for up
to one hundred twenty (120) months and principal and interest payments of the
remaining Account balance over the remaining period. To be effective, such
designation must be approved by the President and the Administrative Committee.
If, upon termination, the Participant's most recent change of payment
designation has not been in effect for twelve (12) full months prior to such
termination, then the prior election shall be used to determine the form of
payment. The Administrative Committee may, in his sole discretion, direct that
Plan benefits be paid pursuant to the change of payment designation,
notwithstanding the twelve (12) month requirement.





Accelerated Distribution







Notwithstanding any other provision of the Plan, a Participant shall be entitled
to receive, upon written request to the Administrative Committee, a lump-sum
distribution of all or a portion of the vested Account balance, subject to the
following:





Penalty.



If the distribution is requested within thirty-six (36) months following a
Change in Control, six percent (6%) of the account shall be forfeited and
ninety-four percent (94%) of the account paid to the Participant.



If the distribution is requested at any time other than that in (i) above, ten
percent (10%) of the account shall be forfeited and ninety percent (90%) of the
account paid to the Participant.



Suspension. A Participant who receives a distribution under this section shall
be suspended from participation in this Plan for twelve (12) calendar months
from the date of such distribution. All eligibility requirements must be met to
reenter the Plan. The account balance shall be as of the Determination Date
immediately preceding the date on which the Administrative Committee receives
the written request. The amount payable under this section shall be paid in a
lump sum within sixty-five (65) days following the receipt of the Participant's
written request by the Administrative Committee.





Withholding; Payroll Taxes





Each Participating Employer shall withhold from payments made hereunder any
taxes required to be withheld from a Participant's wages for the federal or any
state or local government. Withholding shall also apply to payments to a
Beneficiary unless an election against withholding is made under Section
3405(a)(2) of the Internal Revenue Code.





Commencement of Payments





Payment shall commence at the discretion of the Administrative Committee, but
not later than sixty-five (65) days after the end of the month in which a
Participant retires, dies or otherwise terminates employment unless the
Participant's Deferral Election, approved by the Administrative Committee,
provides for a later commencement date. All payments shall be made as of the
first day of the month.





Full Payment of Benefits





Notwithstanding any other provision of this Plan, all benefits shall be paid no
later than one hundred eighty (180) months following the date payment to a
Participant commences.





Payment to Guardian







If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Administrative
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Administrative Committee may require proof of
incompetency, minority, incapacity or guardianship as he may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Administrative Committee, the Participating Employer, and the
Company from all liability with respect to such benefit.







RESTORATION OF PENSION PLAN BENEFITS





Pension Plan







If a Participating Employer maintains a tax qualified Pension Plan for the
benefit of eligible employees, and the Pension Plan provides benefits determined
under a formula that is based in part on the employee's nondeferred
compensation, a Participant in this Plan may receive a smaller benefit under the
Pension Plan as a result of electing deferrals under this Plan.







Restoration of Pension Plan Benefits





In addition to the benefits payable under Paragraph 5.1 above, Participating
Employer shall pay to any Participant whose Pension Plan benefit is not restored
under any other employee or executive benefit plan maintained by Participating
Employer, a benefit payment equal to the excess of (b) over (a) as follows:



(a) The actuarial equivalent lump sum present value of the retirement income (or
death benefit) payable (either immediately or deferred) under the Pension Plan;
and





the actuarial equivalent lump sum present value of the retirement income (or
death benefit) that would have been payable under the Pension Plan if
Participant had made no Deferral Elections in any calendar year under this Plan
or under the Portland General Holdings, Inc. Management Deferred Compensation
Plan.



The actuarial equivalent lump sum present values shall be calculated in the same
manner and using the same factors as are used to calculate lump-sum
distributions under the Pension Plan. If Participant terminates employment prior
to attaining the age of fifty-five (55), payment of the restoration of Pension
Plan benefits shall be made as if Participant had made a lump-sum election
pursuant to Paragraph (a) above with respect to the payment of the restoration
of Pension Plan benefits. If Participant terminates employment upon or after
attaining the age of fifty-five (55), payment of the restoration of Pension Plan
benefits shall be made as if Participant had made an election to receive monthly
installment payments in substantially equal payments of principal and Interest
over a period of one hundred twenty (120) months pursuant to Paragraph 5.3-1(b)
above with respect to the payment of the restoration of Pension Plan benefits.
In the event the actuarial equivalent lump sum present value is ten thousand
dollars ($10,000) or less, that benefit will be paid out in a lump sum.



Restoration of Pension Plan Benefits in Event of Change in Control



In the event of a Change in Control, and a subsequent termination of the Pension
Plan within three (3) years following a Change in Control, all Plan Participants
shall receive a restoration of Pension Plan benefits under Paragraph 6.2.



 



BENEFICIARY DESIGNATION





Beneficiary Designation





Each Participant shall have the right, at any time, to designate one (1) or more
persons or entities as the Participant's Beneficiary, primary as well as
secondary, to whom benefits under this Plan shall be paid in the event of the
Participant's death prior to complete distribution to the Participant of the
benefits due under the Plan. Each Beneficiary designation shall be in a written
form prescribed by the Administrative Committee and will be effective only when
filed with the Administrative Committee during the Participant's lifetime.



Amendments



Any Beneficiary designation may be changed by a Participant without the consent
of any Beneficiary by the filing of a new Beneficiary designation with the
Administrative Committee. If a Participant's Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.



No Beneficiary Designation



In the absence of an effective Beneficiary designation, or if all Beneficiaries
predecease a Participant, the Participant's estate shall be the Beneficiary. If
a Beneficiary dies after a Participant and before payment of benefits under this
Plan has been completed, the remaining benefits shall be payable to the
Beneficiary's estate.





Effect of Payment







Payment to the Beneficiary shall completely discharge the Participating
Employer's obligations under this Plan.







ADMINISTRATION





Administrative Committee; Duties





This Plan shall be administered by a Administrative Committee appointed by the
Board. The members of the Administrative Committee may be Participants under
this Plan. The Administrative Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan as may arise in connection with the Plan.
The Administrative Committee shall report to the Compensation Committee on an
annual basis regarding Plan activity, and at such other times as may be
requested by the Compensation Committee.





Agents







In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to such agents, including employees of any
Participating Employer, such administrative duties as it sees fit, and may from
time to time consult with counsel, who may be counsel to any Participating
Employer.







Binding Effect of Decisions





The decision or action of the Administrative Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.



Indemnity of Administrative Committee; Compensation Committee



Each Participating Employer shall indemnify and hold harmless the Administrative
Committee, the Compensation Committee, and their individual members against any
and all claims, loss, damage, expense or liability arising from any action or
failure to act with respect to this Plan, except in the case of gross negligence
or willful misconduct.





Availability of Plan Documents





Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by any Participant a copy of the
rules and regulations used in administering the Plan.



Cost of Plan Administration





The Company shall bear all expenses of administration of this Plan. However, a
ratable portion of the expense shall be charged back to each Participating
Employer.







CLAIMS PROCEDURE





Claim





Any person claiming a benefit, requesting an interpretation or ruling under the
Plan or requesting information under the Plan shall present the request in
writing to the Administrative Committee or its delegatee who shall respond in
writing as soon as practicable.





Denial of Claim





If the claim or request is denied, the written notice of denial shall state:



The reasons for denial, with specific reference to the Plan provisions on which
the denial is based.



A description of any additional material or information required and an
explanation of why it is necessary.



An explanation of the Plan's claim review procedure.





Review of Claim





Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Administrative Committee. The claim or request shall be reviewed by the
Administrative Committee, who may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.





Final Decision





The decision by the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.





AMENDMENT AND TERMINATION OF PLAN





Amendment





The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance of the Plan,
provided, however, that no such amendment shall affect the benefit rights of
Participants or Beneficiaries in the Plan. The Compensation Committee may amend
the Plan at any time, provided, however, that no amendment shall be effective to
decrease or restrict the accrued rights of Participants and Beneficiaries to the
amounts in their Accounts at the time of the amendment. Such amendments shall be
subject to the following:



Preservation of Account Balance. No amendment shall reduce the amount accrued in
any Account to the date such notice of the amendment is given.



Changes in Interest Rate. No amendment shall reduce the rate of Interest to be
credited, after the date of the amendment, on the amount already accrued in any
Account or on the deferred Compensation credited to any Account under Deferral
Elections already in effect on the date of the amendment.





Termination





The board of directors of each Participating Employer may at any time, in its
sole discretion, terminate or suspend the Plan in whole or in part for that
Participating Employer. However, no such termination or suspension shall
adversely affect the benefits of Participants which have accrued prior to such
action, the benefits of any Participant who has previously retired, the benefits
of any Beneficiary of a Participant who has previously died, or already accrued
Plan liabilities between Participating Employers.



Payment at Termination



If the Plan is terminated, payment of each Account to a Participant or a
Beneficiary for whom it is held shall commence pursuant to Paragraph 5.6, and
shall be paid in the form designated by the Participant.



 



MISCELLANEOUS





Unfunded Plan







This Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of "management or highly
compensated employees" within the meaning of Sections 201, 301, and 401 of
ERISA, and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, the Board may terminate the Plan and commence
termination payout under 10.3 above for all or certain Participants, or remove
certain employees as Participants, if it is determined by the United States
Department of Labor or a court of competent jurisdiction that the Plan
constitutes an employee pension benefit plan within the meaning of Section 3(2)
of ERISA which is not so exempt. This Plan is not intended to create an
investment contract, but to provide retirement benefits to eligible individuals
who have elected to participate in the Plan. Eligible individuals are select
members of management who, by virtue of their position with Participating
Employer, are uniquely informed as to Participating Employer's operations and
have the ability to materially affect Participating Employer's profitability and
operations.







Liability





Liability for Benefits. Except as otherwise provided in this paragraph,
liability for the payment of a Participant's benefit pursuant to this Plan shall
be borne solely by the Participating Employer that employs the Participant and
reports the Participant as being on its payroll during the accrual or increase
of the Plan benefit, and no liability for the payment of any Plan benefit shall
be incurred by reason of Plan sponsorship or participation except for the Plan
benefits of a Participating Employer's own employees. Provided, however, that
each Participating Employer, by accepting the Board's designation as a
Participating Employer under the Plan and formally adopting the Plan, agrees to
assume secondary liability for the payment of any benefit accrued or increased
while a Participant is employed and on the payroll of a Participating Employer
that is a Direct Subsidiary or Indirect Subsidiary of the Participating Employer
at the time such benefit is accrued or increased. Such liability shall survive
any revocation of designation as a Participating Employer with respect to any
liabilities accrued at the time of such revocation. Nothing in this paragraph
shall be interpreted as prohibiting any Participating Employer or any other
person from expressly agreeing to the assumption of liability for a Plan
Participant's payment of any benefits under the Plan.



Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no secured legal or equitable rights,
interest or claims in any property or assets of a Participating Employer, nor
shall they be beneficiaries of, or have any rights, claims or interests in any
Policies or the proceeds therefrom owned or which may be acquired by a
Participating Employer. Except as provided in Section 11.3, such Policies or
other assets of a Participating Employer shall not be held under any trust for
the benefit of Participants, their Beneficiaries, heirs, successors or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of a Participating Employer under this Plan. Any and all of a Participating
Employer's assets and Policies shall be, and remain, the general, unpledged,
unrestricted assets of the Participating Employer. A Participating Employer's
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay money in the future.





Trust Fund







At its discretion, each Participating Employer, jointly or severally, may
establish one (1) or more trusts, with such trustee as the Board may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Participating Employer's creditors. To the extent any benefits provided
under the Plan are actually paid from any such trust, the Participating Employer
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by the
Participating Employer.







Nonassignability





Neither a Participant nor any other person shall have any right to sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, hypothecate or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be nonassignable and nontransferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.



Not a Contract of Employment





The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between a Participating Employer and a Participant, and
neither a Participant nor a Participant's Beneficiary shall have any rights
against a Participating Employer except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of a Participating Employer
or to interfere with the right of a Participating Employer to discipline or
discharge a Participant at any time.







Protective Provisions







A Participant will cooperate with a Participating Employer by furnishing any and
all information requested by a Participating Employer, in order to facilitate
the payment of benefits hereunder, and by taking such physical examination as a
Participating Employer may deem necessary and taking such other action as may be
requested by a Participating Employer.







Governing Law





The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.





Terms





In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the female gender, and the singular
shall include the plural.



Validity





In case any provisions of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.







Notice





Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to the Administrative Committee or to
the Secretary of Participating Employer. Notice to the Administrative Committee,
if mailed, shall be addressed to the principal executive offices of
Participating Employer. Notice mailed to the Participant shall be at such
address as is given in the records of the Participating Employer. Notices shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.





Successors





The provisions of this Plan shall bind and inure to the benefit of each
Participating Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of a Participating Employer, and
successors of any such corporation or other business entity.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
officers thereunto duly authorized this 19 day of March, 2003.



 

PORTLAND GENERAL ELECTRIC COMPANY



 

By: /s/Arleen N. Barnett

Arleen N. Barnett

Its: Vice President